Citation Nr: 0635125	
Decision Date: 11/13/06    Archive Date: 11/27/06

DOCKET NO.  03-07 675	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to an initial evaluation higher than 20 percent 
for diabetes mellitus (DM).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel


INTRODUCTION

The veteran had active service from October 1967 to July 
1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2002 rating determination of 
the Columbia, South Carolina, Department of Veterans Affairs 
(VA) Regional Office (RO), which granted service connection 
for diabetes mellitus, evaluated as 20 percent disabling, 
effective May 1, 2001.  

Where a veteran: (1) submits evidence of a medical 
disability; (2) makes a claim for the highest rating 
possible; and (3) submits evidence of unemployability, the 
requirement in 38 C.F.R. § 3.155(a) (2001) that an informal 
claim "identify the benefit sought" has been satisfied and 
VA must consider whether the veteran is entitled to a total 
rating for compensation purposes based on individual 
unemployability (TDIU).  Roberson v. Principi, 251 F.3d 1378 
(Fed. Cir. 2001).  In this case the veteran has satisfied 
each of these requirements.  His inferred claim for a total 
rating based on individual unemployability is referred to the 
RO for initial adjudication.

In February 2005, the veteran submitted a statement in which 
he appeared to raise the issues of entitlement to service 
connection for a rash or jock itch, depression, loss of 
erectile function, and an eye disability.  He also appeared 
to be trying to reopen a previously denied claim of 
entitlement to service connection for memory loss and knee 
and right knee disabilities, and to be seeking increased 
ratings for a fever of unknown origin with migratory 
polyarthralgia (which he described as polyarthritis).  These 
issues have not been adjudicated by an agency of original 
jurisdiction and are referred to the RO for appropriate 
action.

This matter was previously before the Board in December 2004, 
at which time it was remanded for further development.  


FINDING OF FACT

The veteran's DM results in the use of insulin and a 
restricted diet; however, regulation of activities as a 
result of DM has not been demonstrated.  


CONCLUSION OF LAW

The criteria for an evaluation in excess of 20 percent for DM 
have not been met at any time.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 3.321(b)(1), 4.119, Diagnostic Code 7913 
(2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R §§ 
3.102, 3.156(a), 3.159, 3.326(a) (2006).  

Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in her or his 
possession that pertains to the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); C.F.R. § 3.159(b)(1) (2006).  VCAA notice should 
be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).

June 2001, May 2004, and December 2004 VCAA letters informed 
the veteran of the information and evidence necessary to 
substantiate the claim.  The VCAA letters also told the 
veteran what types of evidence VA would undertake to obtain 
and what evidence the veteran was responsible for obtaining.  
See Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

The December 2004 letter notified the veteran of the need to 
submit any pertinent medical or service medical records in 
his possession.

VCAA notice should be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  Here some of the notice was provided after the 
initial denial, but the deficiency in the timing of the 
notice was remedied by readjudication of the claim after 
provision of the notice.  Mayfield v. Nicholson, 444 F.3d 
1328 (2006). 

The United States Court of Appeals for Veterans Claims 
(Court) has also held, that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim.  Those five 
elements include:  1) veteran status; 2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006). 

The Court held that upon receipt of a service-connection 
claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require 
VA to review the information and the evidence presented with 
the claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating or is necessary to substantiate 
the elements of the claim as reasonably contemplated by the 
application.  Dingess/Hartman.  Additionally, this notice 
must include notice that a disability rating and an effective 
date for the award of benefits will be assigned if service 
connection is awarded.  Id.  

The veteran was provided with notice of what type of 
information and evidence was needed to substantiate his 
claim; however, he was not provided with notice of the type 
of evidence necessary to establish a disability rating or 
effective date for the disability on appeal.  The Court has 
held that once service connection is granted the claim is 
substantiated, and further notice as to the rating or 
effective date elements is not required.  (In cases where 
service connection has been granted and an initial disability 
rating and effective date have been assigned, the typical 
service-connection claim has been more than substantiated--it 
has been proven, thereby rendering section 5103(a) notice no 
longer required because the purpose that the notice is 
intended to serve has been fulfilled).  

Furthermore, the Board finds that there has been compliance 
with the assistance provisions of the VCAA.  All available 
service medical, VA, and private treatment records have been 
obtained.  No other relevant records have been identified.  
The veteran was also afforded several VA examinations.  He 
has contended that VA examinations were not thorough enough, 
and disputed a finding on the recent examination that he had 
a history of alcohol dependence.  The claims folder contains 
no findings of alcohol dependence, but the examiner 
attributed the veteran's restriction of activities to the 
veteran's many other problems, including alcohol dependence.  
The claims folder does disclose the other diseases and 
disabilities listed by the examiner.  The examination reports 
do contain all findings needed to rate the disability, and 
except for the mention of alcohol dependence, are consistent 
with other information in the claims folder.

Further efforts to assist the veteran in the development of 
his claim are not reasonably likely to assist in 
substantiating his claim.

DM

Disability evaluations are determined by the application of 
the Schedule for Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Where there is a question as to which of 
two evaluations shall be applied, the higher evaluation will 
be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  In order to evaluate the level of disability and any 
changes in condition, it is necessary to consider the 
complete medical history of the veteran's condition.  
Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).

The Board notes that in Fenderson v. West, 12 Vet. App. 119 
(1999), the Court discussed the concept of the "staging" of 
ratings, finding that, in cases where an initially assigned 
disability evaluation has been disagreed with, it was 
possible for a veteran to be awarded separate percentage 
evaluations for separate periods based on the facts found 
during the appeal period.  Fenderson at 126-28.

Service connection is currently in effect for DM, Type II, 
which has been assigned a 20 percent disability evaluation.

Ratings of DM are governed by specific criteria and 
principles set forth in 38 C.F.R. § 4.119, Diagnostic Code 
7913 (2005).

A rating of 10 percent is assigned for DM that is managed by 
a restricted diet only.  A rating of 20 percent is assigned 
for DM requiring insulin and a restricted diet or an oral 
hypoglycemic agent and a restricted diet.  A rating of 40 
percent is assigned for DM requiring insulin, a restricted 
diet, and regulation of activities.

A rating of 60 percent is assigned for DM requiring insulin, 
restricted diet, and regulation of activities and involving 
episodes of ketoacidosis or hypoglycemic reactions requiring 
one or two hospitalizations per year or visits to a diabetic 
care provider twice a month plus complications that would not 
be compensable if separately evaluated.

A rating of 100 percent is assigned for diabetes mellitus 
requiring more than one daily injection of insulin, a 
restricted diet, and regulation of activities (avoidance of 
strenuous occupational and recreational activities) and 
involving episodes of ketoacidosis or hypoglycemic reactions 
requiring at least three hospitalizations per year or weekly 
visits to a diabetic care provider, plus either progressive 
loss of weight and strength or complications that would be 
compensable if separately evaluated.  38 C.F.R. § 4.119, 
Diagnostic Code 7913.

VA treatment records obtained in conjunction with the 
veteran's claim reveal that he was noted to have a three year 
history of DM at the time of a June 2000 visit.  The 
veteran's DM was noted to be uncontrolled at that time.

At the time of an August 2000 visit, the veteran was noted to 
be taking insulin and to have better observed his diet, 
losing 20 pounds.  This had caused marked improvement in his 
glycemia.  A diagnosis of DM Type II in suboptimal control 
was rendered.  The examiner noted that it was much better 
lately because of weight loss.  

At the time of a February 2001 visit, the veteran reported 
that he had rarely used insulin since September.  The veteran 
further noted that he had been noncompliant with his 
simvastatin.  A diagnosis of Type II DM in good control was 
rendered.  The veteran was told to continue metformin as 
before and discontinue insulin unless he saw considerable 
elevation in blood glucose above current levels.  

In June 2001, the veteran was hospitalized for hyperglycemia 
and hyptertriglyceridemia.  He was admitted for abdominal 
pain.  The veteran was on Metformin and insulin until about 
three months earlier when he stopped the insulin.  He did not 
have the usual symptoms of high glucose though his sugar was 
over 500 mg/dl when first seen at the clinic.  

The veteran was placed on an 1800 calorie diet.  The plan 
upon discharge was to increase the veteran's insulin.  Final 
diagnoses of possible pancreatitis induced by high 
triglyceride levels; familiar hypertriglyceridemia in poor 
control due to poor control of DM; and Type II DM in poor 
control, were rendered.  

At the time of a June 27, 2001, follow-up visit, the veteran 
was noted to have Type II DM improved control on high dosage 
of insulin.  He was also noted to be compliant with his diet 
and was urged to gradually continue losing weight.  The 
veteran was instructed to gradually decrease the dose of 
insulin if he noticed that his blood sugar at home was less 
than 100.  

At the time of a July 2001 VA examination, the veteran was 
noted to have DM, with the initial diagnosis being made in 
the mid-1990's.  He was noted to have been recently 
hospitalized secondary to elevated blood pressure.  The 
veteran's current treatment consisted of metformin 1000 mg. 
twice a day and 70/30 insulin 100 units in the morning and 
100 units in the evening.  He also took 20 units of regular 
insulin at lunchtime.  A diagnosis of DM Type II was 
rendered.  

At the time of a November 2001 VA outpatient visit, the 
veteran reported being compliant with his medication regimen.  
He was noted to have gained 16 pounds.  Diagnoses of DM Type 
II in worse control due to considerable weight gain and 
hypertriglyceridemia, worse clinically with weight gain, were 
rendered.  

At the time of a February 2003 outpatient visit, the veteran 
claimed to have "limited activities".  He reported 
limitation on the basis of his eyesight and early neuropathy.  
The examiner noted that the veteran was limited to walking 5 
or 6 blocks slowly as a result of his COPD.  

In a June 2003 outpatient report, the veteran was found to be 
unemployable as a result of his PTSD and other medical 
problems.  

At the time of an August 2003 outpatient visit, the veteran's 
diabetes was noted to be under poor control and to have poor 
compliance.  The veteran was found to be very sedentary and 
claimed to be unable to exercise due to knee pain.  He was 
noncompliant with his 2000 calorie restricted diet.  

At the time of an October 2003 VA examination, the veteran 
was noted to have had DM since 1993.  He was on an 1800 
calorie diet.  He had gained weight.  The veteran had not 
worked since 1993 as a result of his arthritis.  He was noted 
to have tingling and numbness in his hands and feet.  A 
diagnosis of non-insulin dependent DM was rendered.  

In December 2004, the Board remanded this matter for 
additional development, to include a VA examination.  The 
Board further noted the discrepancy of the veteran's 
diagnosis of non-insulin dependent DM in October 2003 and his 
apparent use of insulin in numerous outpatient treatment 
records.  

The veteran was afforded an additional VA examination in 
April 2005.  At that time, the veteran reported never having 
been hospitalized for ketoacidosis or hypoglycemic reactions.  
He did report having hypoglycemic reactions, primarily 
consisting of shakiness approximately once a week.  His diet 
was restricted to 1800 calories per day.  The veteran did 
report weight gain and loss over the past year but could not 
quantify this.  

In terms of restrictions of activities, the veteran indicated 
that he quit his job as a supervisor in 1996 because of 
difficulty with concentration, memory loss, feeling tired, 
felling dizzy and feeling weak.  He was very concerned that 
he could no longer make a good living.  The veteran stated 
that he was trying to perform odd jobs but this was limited 
by the arthritis in his knees and the pain in his back.  The 
veteran was noted to be using sliding scale insulin.  He did 
not have visual problems.  

A diagnosis of DM Type II was rendered.  The examiner stated 
that complications appeared to include lower extremity 
neuropathy based on examination.  There was no nephropathy 
based on normal creatinine and no protein in the urine.  
There was some microalbuminuria, which indicated early 
nephrotic disease.  The veteran was on an ACE inhibitor.  He 
did not appear to have any vascular involvement or 
retinopathy based upon history.  In terms of limitation to 
activities of daily living, this did not appear to be due to 
his diabetes, though the veteran did state that he had 
hypoglycemic reactions.  His specific concerns with not being 
able to work included difficulty with concentration, memory, 
fatigue, dizziness and weakness, and that these could be 
attributed to other problems.  The examiner noted that the 
veteran's numerous medical problems included alcohol 
dependence, hypertension, hyperlipidemia, pancreatitis, and 
arthritis, with some others included.  

At the time of an April 2005 visit, the veteran was noted to 
have had his insulin increased in March 2005.  The veteran 
reported having hot flashes and dry mouth and stated that 
this had been happening more since his last visit.  

In an August 2005 letter, the veteran reported that he did 
not use alcohol.  He stated that he had not used alcohol 
since 1970.  The veteran indicated that he had frequent 
episodes of low blood sugar.  He noted that he worked various 
odd jobs and that he had to do something to supplement his 
income.  The veteran reported that he was on a restricted 
diet and two types of insulin.  He also noted that he had 
limited activities.  

The criteria for a 40 percent disability evaluation, the next 
higher evaluation, have not been met.  The veteran is 
required to take insulin and to be on a restricted diet.  
However, there have been no findings that the veteran's DM 
causes regulation of activity.  While the Board notes that 
the veteran has expressed his belief that his DM limits his 
activity, there have been no objective medical findings that 
the veteran's activities require regulation as a result of 
his DM.  

The medical professional's assessment of the cause of the 
restriction of activities is more probative than the 
veteran's lay assertions made in the course of his efforts to 
obtain benefits.

While the veteran reported "limited activities" at the time 
of a February 2003 outpatient visit, the physician found that 
the veteran was limited to walking 5 or 6 blocks slowly as a 
result of his COPD.  At the time of an August 2003 outpatient 
visit, the veteran was noted to be very sedentary and claimed 
to be unable to exercise due to knee pain.  Moreover, the 
April 2005 VA examiner noted that the veteran's limitation to 
activities of daily living did not appear to be as a result 
of his diabetes.  The examiner attributed the veteran's 
limitation to disabilities other than his diabetes, including 
hypertension, hyperlipidemia, pancreatitis, and arthritis, 
along with others.  

The Board does note that the veteran appeared to have been 
hospitalized for a hypoglycemic reaction on one occasion in 
June 2001, which is one of the criteria for a 60 percent 
evaluation; however, as there has been no objective 
demonstration of regulation of activities due to DM, the 
criteria for a 60 percent evaluation have also not been met.  

The Board further notes that the veteran has been granted 
separate compensable disability evaluations for diabetic 
peripheral neuropathy of the bilateral upper and lower 
extremities.  

Extraschedular Consideration

Potential referral for consideration of an extraschedular 
rating has been considered, but this case does not present 
such "an exceptional or unusual disability picture as to 
render impractical the application of the regular rating 
schedule standards."  38 C.F.R. § 3.321(b)(1).  In this 
regard, the Board finds that there has been no showing by the 
veteran that his service-connected DM has resulted in 
frequent periods of hospitalization.  

The veteran's limitation of activities has been attributed to 
factors other than DM.  Moreover, he has not been gainfully 
employed since the grant of service connection for DM, and 
has engaged in only occasional odd jobs.  There is, 
therefore, no marked interference with current employment.  
In the absence of such factors, the Board finds that the 
criteria for submission for assignment of an extraschedular 
rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See 
Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 
8 Vet. App. 218, 227 (1995).

The preponderance of the evidence is against a higher initial 
rating for DM at any time since the effective date of service 
connection.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. 
§ 4.7, 4.21 (2006).


ORDER

An evaluation in excess of 20 percent for DM at anytime is 
denied.




____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


